Citation Nr: 0737607	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for disability of the 
right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran retired from active duty in August 1999, after 
serving on active duty for more than 20 years.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
Board also notes that while the veteran indicated in 
correspondence received in August 2004 that he wanted a Board 
hearing, he withdrew his request for a Board hearing in May 
2006.


FINDINGS OF FACT

1.  The veteran's right little finger has not been amputated, 
and the functional impairment of the finger is not equivalent 
to an amputation.

2.  The veteran's right little finger disability is 
manifested by functional impairment and chronic pain.


CONCLUSION OF LAW

The criteria for a 10 percent rating for right little finger 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided with 
adequate VCAA notice, to include notice that he should submit 
any pertinent treatment records in his possession, by letter 
mailed in May 2003, prior to the initial adjudication of his 
claim.  As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to a 10 percent schedular rating for 
this disability.  Although the veteran has not been provided 
notice with respect to the effective-date element of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the RO will have the opportunity 
to provide the veteran with notice concerning the effective-
date element of the claim before it assigns the effective 
date for the increased rating.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  In addition, the veteran has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate this claim.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
acknowledges that records pertaining to the veteran's award 
of disability benefits by the Social Security Administration 
(SSA) have not been obtained; however, the veteran has not 
alleged that the SSA has any records that would be supportive 
of his claim for a compensable rating for his right little 
finger disability.  Moreover, the status of the veteran's 
right little finger disability is clearly shown by the 
medical evidence currently of record, and it is clear that 
any pertinent records in the possession of the SSA would not 
warrant the grant of more than the 10 percent rating that the 
Board is granting in this decision.  Therefore, the Board has 
determined that no useful purpose would be served by 
remanding this case for the purpose of obtaining records from 
the SSA. 

Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Unfavorable or favorable ankylosis of a little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2007).  A 10 percent rating is 
authorized for amputation of the little finger at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  Amputation of the little finger with 
metacarpal resection (more than one-half the bone lost) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (2007).

The evidence in this case shows that the veteran has pain and 
significant functional impairment of his right little finger, 
but it does not show impairment that is equivalent to 
amputation of the finger.  Therefore, the disability does not 
warrant a compensable rating under Diagnostic Code 5156.

However, based upon the clearly documented chronic pain in 
the finger, the Board has determined that the disability 
should be rated by analogy to a painful scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, which provides a 10 percent 
rating for painful scars.  The Board has also considered 
whether there is any schedular basis for assigning a rating 
in excess of 10 percent but has found none.  In addition, the 
Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalizations for this disability and that the 
manifestations of the disability are consistent with the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the 10 percent rating granted 
in this decision.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating of 10 percent for a right 
little finger disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


